12 A.3d 1002 (2011)
300 Conn. 904
STATE of Connecticut
v.
Michael D. PIRES, Sr.
Supreme Court of Connecticut.
Decided February 1, 2011.
April E. Brodeur, special public defender, in support of the petition.
John P. Gravalec-Pannone, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 122 Conn.App. 729, 2 A.3d 914 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the defendant was not deprived of his constitutional right to self-representation?"